United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-1225NE
            _____________

Gene Abboud, doing business as          *
Broadway Enterprises,                   *
                                        *
                  Appellant,            *
                                        *
      v.                                *
                                        *
Time Warner Entertainment Company,      *
L.P., a Delaware Limited Partnership,   *
                                        *
                  Appellee.             *

            _____________                   Appeals from the United States
                                            District Court for the District
            No. 97-1481NE                   of Nebraska.
            _____________
                                                 [UNPUBLISHED]
Modern Electronics, Inc., a Nebraska  *
Corporation,                          *
                                      *
                 Appellant,           *
                                      *
     v.                               *
                                      *
Time Warner Entertainment Company, *
A Delaware Limited Partnership,       *
                                      *
                 Appellee.            *
                                _____________
                            Submitted: October 23, 1997
                                Filed: October 31, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Gene Abboud, doing business as Broadway Enterprises, and Modern
Electronics, Inc. appeal the district court's orders denying their declaratory judgment
actions against Time Warner Entertainment Company because "this action is not ripe
and presents no actual controversy." Their appeals have been submitted on the briefs.
Having considered the record and the parties' arguments, we conclude the district
court's rulings are clearly correct. We thus affirm the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-